Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” are similar in use to silk gloves, knit or crocheted; the items marked “B” are similar in use to cotton gloves, made of fabric knit on a warp-knitting or other machine; and the items marked “C” are similar in use to cotton gloves, made of a woven fabric, the merchandise was held dutiable as follows: The items marked “A” at 30 percent under paragraph 1208, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), or at $1.50 per dozen pairs, but not less than 30 nor more than 60 percent ad valorem under said para*175graph, as modified 'by the General Agreement on Tariffs and Trade (T.D. 51802) ; the items marked “B” at 30 percent under paragraph 915, as modified by T.D. 53865 and T.D. 53877; and the items marked “C” at 25 percent under paragraph 915 of the tariff act. United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), followed.